COLLINS, J.2
It was not alleged in the complaint herein that the original note or mortgage were in any degree tainted with usury; and, if not usurious, the original transaction could not be made so by the subsequent agreement to extend the time of payment, although such agreement was in consideration of a payment of, or a promise to pay, usurious interest. Avery v. Creigh, 35 Minn. 456, 29 N. W. 154. In so far as the agreement for an extension was a contract to pay a compensation for the past use of money, it was not a contract to pay interest in any legal or proper sense, or within the meaning of the statute regulating the rate of interest. Daniels v. Wilson, 21 Minn. 530. Whether the “contract, in so far as it provided for compensation for the future use of the amount of the note, was or was not usurious, we are not required to decide, for, admitting that it was, facts sufficient to constitute a cause of action were not stated in the complaint.
Order affirmed.

 Buck, J., took no part.